 BUSHHOG, INC.Bush Hog, Inc.andUnited Steelworkers of America,AFL-CIO. Case 15-CA-3334October 30, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAUpon a charge duly filed on July 1, 1968 byUnited Steelworkers of America, AFL-CIO, theGeneral Counsel for the National Labor RelationsBoard, by the Regional Director for Region 15, issueda complaint on July 19, 1968, against Bush Hog, Inc.,herein called the Respondent,allegingthat the Res-pondent had engaged in and was engaging in unfairlaborpracticesaffectingcommercewithin themeaning of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended. Copies of thecomplaint, charge, and notice of hearing were dulyserved upon the Respondent and the Charging Party.The complaintallegesthat on or about June 14,1968, the Union was duly certified by the Board asthe exclusive bargaining representative of the Respon-dent's employees in the unit found appropriate, andthat, commencing on or about June 24, 1968, theRespondent has refusedand isrefusing to recognizeor bargain with the Union as such exclusivebargainingrepresentative, although the Union has requested andisrequesting it to do so. The Respondent filed itsanswer on July 30, 1968, admitting its refusal tobargain but asserting that the election and unioncertification are invalid.On August 9, 1968, all parties entered into astipulation in which the parties waived their rights toa hearing and to the issuance of a Trial Examiner'sDecision. In view thereof, the parties stipulated thatthe entire record of this proceeding shall consist ofthe stipulation, the charge, the complaint, and theanswer.By an order issued on August 20, 1968, the Boardapproved the aforesaid stipulation, and transferredthematter to the Board. Thereafter the ChargingParty filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-mem-ber panel.Upon the basis of the aforesaid stipulation and theentirerecord in this case, including the brief of theCharging Party, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT467The Respondent has its principal place of businessatSelma,Alabama, where it is engaged in themanufacture and wholesale distribution of rotarycutters, riding tractors, and other farming imple-ments. It annually sells and ships goods valued atmore than $50,000 directly to points outside theStateof Alabama. During the same period, theRespondent has purchased and received goods valuedin excess of $50,000 directly from outside the Stateof Alabama.The Respondent is now, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.IITHE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III.UNFAIR LABOR PRACTICESA. The Representation Proceedings1.The unitThe followingemployees at the Respondent'sSelma, Alabama, plant, constitute a unit appropriatefor collectivebargaining within the meaning of theAct.All productionandmaintenance,shipping andreceiving employees,including truckdrivers butexcludingoffice clericalemployees,watchmen,guards, and supervisors as definedin the Act.2.The certificationOn February 1, 1968, a majority of the employeesof the Respondent in said unit, in a secret ballotelection, conducted under the supervision of theRegionalDirector for Region 15, designated theUnion as their representative for the purposes ofcollective bargaining with the Respondent. On March18, 1968, the Respondent filed exceptions to theRegional Director's Report on Objections in Case15-RC-3805, which exceptions were subsequentlyoverruled, and the Union was certified by Board173 NLRB No. 74 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision and Certification of Representative on June14, 1968.B. The Request To Bargain and the Respondent'sRefusalCommencing on or about June 18, 1968, and atalltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about June 24, 1968, and at all times thereafterto date, the Respondent has refused and continues torefuse, to bargain collectively with the Union as theexclusive collective-bargaining representative of allemployees in said unit.The Respondent contends that its refusal tobargain is lawful, as meritorious objections which itfiled to the election of February 1, 1968, in Case15-RC-3805 should have resulted in the Board'ssetting aside of that election and direction of a secondelection to determine the Union's majority status. Wehave taken official notice of the record in thatproceeding and find no merit in the Respondent'scontention. Accordingly, we find that the Union wasduly certified as the collective-bargaining representa-tiveof the employees of the Respondent in theappropriate unit described above, and that the Unionat all times since June 14, 1968, has been and now isthe exclusive bargaining representative of all theemployees in the aforesaid unit within the meaning ofSection 9(a) of the Act. We further find that theRespondent has, since June 24, 1968, refused tobargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriateunit,and that by such refusal, theRespondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES ON COMMERCEThe activities of the Respondent set forth insection III,above, occurring in connection with theoperations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectively with the Union as the exclusive represen-tative of all employees in the appropriate unit, and, ifan understanding is reached, embody such under-standing in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial year of certificationas beginning on the date the Respondent commencestobargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See:Mar-Jac Poultry Company, Inc.,136NLRB 785,Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A.5),cert.denied 379 U.S. 817;Burnett ConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Charging Party,in itsbrief,requests amonetary remedy to make the employees whole forlosses theymay have suffered as a result of theRespondent's unlawful refusal to bargain. We deem itinappropriate in this case to depart from our existingpolicywith respect to remedial orders in casesinvolving violations of Section 8(a)(5), and thereforedeny the said request.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Bush Hog, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.United Steelworkers of America, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3.All production and maintenance, shipping, andreceiving employees of the Respondent at its Selma,Alabama, plant, including truckdrivers but excludingofficeclericalemployees,watchmen, guards, andsupervisors, as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since June 14, 1968, the above-named labororganization has been the exclusive representative ofall employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on or about June 24, 1968, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees of theRespondent in the appropriate unit,the Respondenthas engaged and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain the Respon-dent has interfered with,restrained,and coerced, andisinterferingwith,restraining,and coercing, em-ployees in the exercise of the rights guaranteed to BUSHthem in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Bush Hog, Inc., Selma, Alabama, its officers,agents,successors, and assigns, shall-1.Cease and desist from:(a)Refusing to bargain collectively concerningwages,hours, and other terms and conditions ofemployment with United Steelworkers of America,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance, shipping, andreceiving employees of the Respondent at itsSelma, Alabama, plant, including truckdrivers butexcluding office clerical employees, watchmen,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofallemployees in the aforesaid appropriate unit, withrespect to wages, hours, and other terms and condi-tions of employment, and, if an understanding isreached, embody such understandingin a signedagreement.(b) Post at its Selma, Alabama, plant copies of theattached notice marked "Appendix."i Copies of saidnotice, on forms provided by the Regional DirectorforRegion 15, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,inconspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 15, inwriting, within 10 days from the date of this Decisionand Order, what steps the Respondent has taken tocomply herewith.HOG, INC.4691In the event that this Order is enforced by a decree of a UnitedStates Court of Appeals,there shall be substituted for the words "aDecision and Order"the words"a Decision of the United States Courtof Appeals Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended, we hereby notify our employees that,WE WILL NOT refuse to bargain collectively withUnited Steelworkers of America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the right guaranteed them by Section 7of the Act.WE WILL upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment, and, if an under-standing is reached, embody such understanding ina signed agreement.The bargaining unit isAll production and maintenance, shipping, andreceiving employees of our Selma, Alabama, plant,including truckdrivers but excluding office clericalemployees, watchmen, guards, and supervisors asdefined in the Act.All of our employees are free to become, remain,or refrain from becoming or remaining, members ofany labor organization.BUSH HOG, INC.(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisNotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice, 701 Loyola Avenue, New Orleans, Louisiana70113, Telephone 504-527-6361.